On Petition for Rehearing.
PER CURIAM.
Upon petition for a rehearing and the reply thereto the opinion in this case filed on July 10, 1946, is supplemented by providing:
1. That for Article 3(a) (3) of the decree there should be substituted the following:
3: The word Repaired or Used all in capital letters of a size as large as the face of said plugs will permit, has been stamped and baked upon the hex portion of s?dd plugs of all sizes by an electrical hot press in a contrasting color in a manner clearly and distinctly visible on the background on the face of the metal shell of said plugs, which metal shell and the attached bushing nut shall have been completely covered by-permanent aluminum paint, or other paint or lacquer as set forth in Article 2, to provide such background.
2. The decree shall permit the defendants to state on cartons and containers, selling and advertising material, business records, correspondence and other papers, when published, the original make and type numbers provided it is made clear that any plug referred to therein is used and reconditioned by the defendants, and that such material contains the name and address of defendants.
3. Article 3(b) of the decree shall be eliminated.